Citation Nr: 0526282	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  00-04 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected chondromalacia, left knee, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to June 
1980.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2003 this 
matter was remanded for further development.  Unfortunately, 
as will be discussed in detail below, the Board finds it 
necessary to remand this matter to the RO again for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The August 2003 Remand instructed that the veteran was to be 
afforded an orthopedic examination to ascertain the current 
severity of his service-connected chondromalacia of the left 
knee, and the examiner was requested to review all pertinent 
records associated with the claims file, specifically the 
private medical records from Edward M. Fitzgerald, M.D.  

The RO duly scheduled a VA examination which was conducted in 
February 2005.  In the report of that examination, the VA 
examiner stated that he had reviewed Dr. Fitzgerald's records 
of June 1998 in which the physician opined that the veteran's 
trouble with the left knee was certainly related to his old 
injury.  This statement, however, is not relevant at this 
juncture as the determination to be made is the current 
severity of the left knee disability.  The evidence of record 
contains correspondence prepared by Dr. Fitzgerald in June 
2002, in which he stated specific findings related to the 
left knee.  It does not appear that the February 2005 VA 
examiner addressed these findings in the VA examination 
report.  

The underlying problem in this case appears to be 
significantly different findings by medical examiners.  For 
example, the June 2002 letter from Dr. Fitzgerald can 
possibly be read as documenting some type of subluxation 
and/or instability, whereas VA examiners report no such 
findings.  Further, Dr. Fitzgerald commented that prior 
examiners had challenged his findings in a negative manner, 
which also leads the Board to conclude that further 
clarification is necessary to accurately document the 
severity of the left knee disability so that it may be 
properly rated.  Since the purpose of the prior remand was to 
have a VA examiner examine the veteran with full knowledge of 
Dr. Fitzgerald's findings, the case must again be returned 
for compliance with the prior remand.  Stegall v. West, 11 
Vet.App. 268, 271 (1998).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The claims file should be made 
available to the VA examiner who 
conducted the February 2005 VA 
examination, and that examiner should be 
asked to review all pertinent records 
associated with the claims file, 
specifically the private medical records 
from Edward M. Fitzgerald, M.D., 
including the June 2002 correspondence.  
The examiner should then be asked to 
furnish an addendum to his examination 
report, and if necessary, perform another 
examination, reporting range of motion 
findings including, if possible a report 
(in degrees) as to that point the test 
motions are limited by pain.  The 
examiner should also comment on whether 
there is evidence of additional 
functional loss due to weakness, fatigue 
and/or incoordination.  The examiner 
should also specifically report where 
there is evidence of recurrent 
subluxation or lateral instability and, 
if so, whether it is slight, moderate or 
severe in degree.  The VA examiner should 
also set forth reasons for agreeing or 
disagreeing with the findings set forth 
by Dr. Fitzgerald in the June 2002 
letter. 

2.  If the examiner who conducted the 
February 2005 examination is no longer 
available, the RO should schedule the 
veteran for an appropriate VA orthopedic 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished if 
medically feasible.  All examination and 
special test findings should be clearly 
reported.  The examiner should be asked 
to respond to the questions posed in the 
above paragraph number 1. 

3.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
claim of service connection for 
entitlement to an increased disability 
rating.  If the benefit sought remains 
denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




